In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-279V
                                     Filed: September 1, 2016

* * * * * * * * * * * * * * * *                               UNPUBLISHED
LAURA A JONES,                *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Tetanus-Diptheria-acellular
                              *                               Pertussis; Vestibular Neuronitis.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Barbara D. Bonar, B. Dahlenburg Bonar P.S.C., Covington, KY, for petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

        On April 23, 2013, Laura A. Jones (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving a Tetanus-Diptheria-acellular-Pertussis (“TDaP”) vaccine on April 22,
2010, she suffered vestibular neuronitis. Stipulation ¶ 2, 4, filed Sept. 1, 2016. Further, petitioner
alleged that she experienced residual effects of this injury for more than six months. Id. at ¶ 4.

       On September 1, 2016, the parties filed a stipulation in which they state that a decision

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
should be entered awarding compensation. Respondent denies that the TDaP vaccination caused
petitioner’s alleged vestibular neuronitis, any other injury, or her current disabilities. Id. at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $350,000.00, in the form of a check payable to petitioner, Laura A.
       Jones. This amount represents compensation for all damages that would be available
       under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2